Citation Nr: 0818719	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent before June 4, 
2007, and a rating higher than 40 percent from June 4, 2007, 
for the degenerative joint and disc disease of the 
lumbosacral spine.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1976 to November 1979 and from February 1980 to 
October 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

During the pendency of the appeal, in a rating decision in 
June 2005, the RO granted separate 10 percent ratings for 
radiculopathy of the left lower extremity and for 
radiculopathy of the right lower extremity, effective March 
4, 2004, the date of receipt of the claim for a higher 
rating.  The veteran was notified of the rating determination 
and his rights to appeal the decision in a letter dated in 
July 2005, but he did not initiate an appeal of the assigned 
ratings, and the ratings for radiculopathy in each lower 
extremity are not in appellate status for consideration by 
the Board.  

Also while on appeal, in rating decision in June 2007, the RO 
increased the rating to 40 percent, effective June 4, 2007, 
the date of a VA examination.  The veteran continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).    

In May 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the claims file.  At the hearing and subsequent to the 
hearing, the veteran submitted additional evidence in the 
form of an MRI report and a record of sick leave hours in 
2008, which was accompanied by a waiver of the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304.




FINDINGS OF FACT

1. For the period before June 4, 2007, degenerative joint and 
disc disease of the lumbosacral spine by MRI was manifested 
by 60 degrees of forward flexion with pain starting at 15 
degrees and no incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during a period of 12 months. 

2. For the period from June 4, 2007, degenerative joint and 
disc disease of the lumbosacral spine by MRI is manifested by 
30 degrees of forward flexion, and no incapacitating episodes 
having a total duration of at least six weeks during a period 
of 12 months. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent rating 
before June 4, 2007, and the criteria for a rating higher 
than 40 percent from June 4, 2007, for degenerative joint and 
disc disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a claim for increase, the VCAA notice requires the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre- and post- adjudication notice by 
letters, dated in May 2004 and in March 2006.  The veteran 
was notified of the type of evidence to substantiate the 
claim for a higher rating, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was also 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence in 
his possession that pertained to the claim.  The VCAA notice 
included notice of the provisions for the effective date of 
the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that VCAA notice pertaining to the degree of 
disability assignable was not provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  In any case, the procedural defect was cured, 
because after the RO provided substantial content-complying 
VCAA notice, the claim for a higher rating was readjudicated 
as evidenced by the June 2007 rating decision and 
supplemental statement of the case, dated in August 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Additionally, at this stage of the appeal, when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case in July 2005 and supplemental statement 
of the case in August 2007, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  For this reason, the 
deficiency as to VCAA compliance under Vazquez-Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned 
Veterans Law Judge.  The RO has obtained the veteran's VA 
medical records.  

The veteran has not identified any other pertinent evidence 
such as private treatment records for the RO to obtain on his 
behalf.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  The veteran was 
afforded VA examinations in May 2004, April 2005, and June 
2007, specifically to evaluate the disability of the 
lumbosacral spine.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that VA has complied with the duty-to-
assist provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative joint and disc disease of the lumbosacral spine 
has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5237 before June 4, 2007; 
and as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5243 from June 4, 2007.  

Additionally, separate ratings of 10 percent for 
radiculopathy of each lower extremity under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 and 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2007), have been assigned, effective in 
March 2004, the date of receipt of the claim for a higher 
rating.  As noted in the introduction the assigned ratings 
for radiculopathy are not on appeal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  An MRI of the lumbar spine in March 2004 showed 
evidence of facet joint arthrosis, as well as degenerative 
disc disease.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for a 20 percent rating under 
Diagnostic Code 5237 based on limitation of motion are 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 40 percent rating under Diagnostic Code 5237 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  The criterion for a 50 percent rating 
is unfavorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in neutral 
position (zero degrees).  Unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion and extension. 

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  As previously noted, the RO in a June 2005 
rating decision assigned separate ratings for radiculopathy 
in each lower extremity, and the ratings are not for 
appellate consideration.  

Degenerative disc disease or intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The criteria for a 40 percent rating under Diagnostic Code 
5243 are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrants a 60 percent rating.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Analysis 

An MRI of the lumbar spine in March 2004 showed evidence of 
facet joint arthrosis, that is, degenerative joint disease, 
as well as degenerative disc disease. 

On VA examination in May 2004, the range of motion of the 
lumbar spine was:  60 degrees of forward flexion with pain 
starting at 15 degrees, 30 degrees of extension with pain 
starting at 15 degrees, 30 degrees of left lateral flexion 
with pain at the endpoint, 30 degrees of right lateral 
flexion with pain starting at 20 degrees, and 30 degrees of 
rotation without pain.  The combined range of motion of the 
lumbar spine was greater than 120 degrees 
(60+30+30+30+30=180).  After repetitive flexion, there was 
increased pain and weakness.  There was a normal gait, normal 
lordosis, and no muscle spasm.    

Before June 4, 2007, the findings on VA examination in May 
2004 of forward flexion of 60 degrees with pain starting at 
15 degrees with a combined rating of greater than 120 degrees 
without muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis do not 
more nearly approximate the criteria for the next higher 
rating under Diagnostic Code 5237, considering 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in June 2007, forward flexion was to 30 
degrees, extension to 15 degrees, left lateral flexion to 20 
degrees, and right lateral flexion to 30 degrees, and 
rotation to 30 degrees.  In the absence of evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, the 
criterion for the next higher rating, 50 percent, under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula, has not been met. 

As for a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, although the veteran testified that his doctor 
advised, when he first started to see him, that if his back 
began to hurt that he was to go home and rest, and that for 
the year of 2007 he took 267 hours of sick leave from work 
due to his back condition, and while he has furnished a 
statement indicating that he had taken 59 hours of sick leave 
from work for the four-month period from January 1, 2008, to 
May 1, 2008, nevertheless, VA records do not show that a 
physician prescribed bed rest because of the veteran's his 
low back disability at any time during the appeal period.  
Therefore, the record does support a finding that the veteran 
had incapacitating episodes, as defined by VA, in order to 
meet the criteria for a rating higher than 20 percent or 
higher that 40 percent under Diagnostic Code 5243 before and 
since June 4, 2007. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

ORDER

A rating higher than 20 percent before June 4, 2007, and a 
rating higher than 40 percent from June 4, 2007, for the 
degenerative joint and disc disease of the lumbosacral spine 
is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


